 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
      DAPHNYE LUSTER,                                  1:16-cv-00554-LJO-GSA (PC)
10
                         Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
11                                                     FOR EXTENSION OF TIME TO RESPOND
             v.                                        TO DEFENDANT’S MOTION FOR
12                                                     SUMMARY JUDGMENT
13    RAUL AMEZCUA, et al,
                                                       (Documents # 43, 44)
14                       Defendants.
                                                       45-DAY DEADLINE
15

16

17          Plaintiff is a prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C. '
18   1983. On January 31 and February 8, 2019, Plaintiff filed motions to extend time to respond to
19   defendant Amezcua’s motion for summary judgment. Good cause having been presented to the
20   court and GOOD CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED that:
21          Plaintiff is granted 45 days from the date of service of this order in which to file a
22   response to defendant Amezcua’s motion for summary judgment of January 17, 2019.
23

24   IT IS SO ORDERED.

25      Dated:    February 14, 2019                                /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
